Citation Nr: 1536818	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At the time of the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of all additional evidence associated with the record, to include evidence submitted at the hearing and VA treatment records dated to July 2015.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board may properly consider such evidence.  Moreover, the AOJ will have the opportunity to consider this evidence on remand.      

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, the Veteran asserts that her current psychiatric disorder is due to military sexual trauma she experience while on active duty.  Specifically, she asserts that while stationed in Germany approximately in December 1979, she was sexually assaulted by another service member.  She indicated that she did not report the assault and received no medical treatment.  However, she did incur bruises and scratches and her clothes were ripped off her.  She has reported that she continued to suffer from psychiatric symptoms, including fear and withdrawing from others since the incident.  She testified that she became pregnant so that she could be discharged from service shortly after the assault occurred.  Indeed, service treatment records document that she was discharged in September 1980 due to pregnancy.  From that point on, she indicated that she wanted nothing further to do with the military.  The Board also notes that she was separated from the Reserve in December 1983 due to unsatisfactory participation.  

Post-service, Social Security Administration (SSA) records including mental health treatment records show treatment for major depression and posttraumatic stress disorder following an August 1996 motor vehicle accident.  However, VA treatment records located in Virtual VA show that the Veteran has been diagnosed with PTSD due to MST.  
  
The Veteran has not been afforded a VA examination with respect to this issue.  The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma (MST) to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated, in part, on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.

Moreover, as noted above, additional evidence including a medical opinion from the Veteran's private doctor as well as lay statements from her ex-husband and friend were submitted at the Board hearing.  However, it does not appear that these records have been uploaded into VBMS.  Thus, on remand, the Veteran and her agent should be given another opportunity to submit such evidence.   

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claim.  In this regard, in statements of record and at the Board hearing, the Veteran indicated that she received treatment for her psychiatric disorder since 2001 from Dr. N.G.  However, these records have not been associated with the record.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain these outstanding private treatment records.  Moreover, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from July 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from July 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

As a final matter, the Board notes that the Veteran identified a fellow service-member in her March 2010 notice of disagreement that may have witnessed the assault.  As such, the AOJ should advise the Veteran to contact this person and any other persons with knowledge of the assault to submit statements concerning the assault.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her agent another opportunity to submit the evidence that was previously submitted at the time of the July 2015 Board hearing, to specifically a medical opinion from the Veteran's private doctor as well as lay statements from her ex-husband and friend.  The Veteran should also be advised that she may submit a statement from the fellow service-member identified in her March 2010 notice of disagreement and any other persons who have knowledge of the assault to submit statements concerning the assault.  

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Dr. N.G.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

3.  Obtain the Veteran's VA treatment records from July 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records has been associated with the electronic record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)  

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of her in-service stressor pertaining to harassment, assault, mistreatment and/or sexual assault. 

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

A detailed rationale for all opinions expressed should be provided. The examiner must consider the Veteran's lay statements describing her in-service experiences and the onset and continuity of psychiatric symptomatology.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




